                            Case 18-11174-LSS              Doc 616        Filed 04/17/20        Page 1 of 8




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )   Chapter 11
                                                                      )
             ENDURO RESOURCE PARTNERS LLC,                            )   Case No. 18-11174 (LSS)
                                                                      )
                            Debtor.1                                  )   Hearing Date:
                                                                      )   To be determined
                                                                      )   Objection Deadline:
                                                                      )   May 1, 2020 at 4:00 p.m. (ET)
                                                                      )

                LIQUIDATING TRUSTEE’S NINTH (9TH) OMNIBUS (NON-SUBSTANTIVE)
              OBJECTION TO CLAIMS PURSUANT TO SECTION 502 OF THE BANKRUPTCY
                CODE, BANKRUPTCY RULE 3007, AND LOCAL RULES 3007-1 AND 3007-2

                           PARTIES RECEIVING THIS OBJECTION SHOULD LOCATE
                               THEIR NAMES AND THEIR DISPUTED CLAIMS
                            IDENTIFIED ON EXHIBIT A TO THE PROPOSED ORDER

                      Eric Danner, as the trustee of the Enduro Liquidating Trust (the “Liquidating Trustee”)

         in the above-captioned chapter 11 case (the “Chapter 11 Case”) of Enduro Resource Partners

         LLC (the “Debtor”), hereby files this objection (this “Objection”) to each of the claims against

         the Debtor and its affiliated debtors and debtors in possession (collectively, the “Debtors”) and

         their estates that are listed on Exhibit A (collectively, the “Disputed Claims”) to the Proposed

         Order (as defined below), and respectfully states as follows:

                                                      RELIEF REQUESTED

                      1.     By this Objection, the Liquidating Trustee seeks entry of an order, substantially in

         the form attached hereto as Exhibit I (the “Proposed Order”), disallowing and expunging the

         Disputed Claims, as indicated in further detail below and on Exhibit A to the Proposed Order.



         1
                The debtor, along with the last four digits of its federal tax identification number, is Enduro Resource Partners
                LLC (6288). The mailing address for the debtor is 777 Main Street, Suite 800, Fort Worth, Texas 76102. The
                chapter 11 cases of certain affiliates of the debtor have been closed. See D.I. 416.
26327084.1
                       Case 18-11174-LSS         Doc 616      Filed 04/17/20     Page 2 of 8




                2.      In accordance with Rule 3007-1(e)(i)(E) of the Local Rules of Bankruptcy

         Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

         “Local Rules”), the Liquidating Trustee believes that this Objection complies in all material

         respects with Local Rule 3007-1.

                3.      In support of this Objection, the Liquidating Trustee relies on the declaration of

         the Liquidating Trustee (the “Danner Declaration”), a copy of which is attached hereto as

         Exhibit II.

                                         JURISDICTION AND VENUE

                4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

         28 U.S.C. § 157(b) and, under Local Rule 9013-1(f), the Liquidating Trustee consents to the

         entry of a final order by the Court in connection with this Objection to the extent that it is later

         determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

         connection herewith consistent with Article III of the United States Constitution. Venue is

         proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

         predicates for the relief requested herein are section 502(b) of title 11 of the United States Code,

         11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and Local Rules 3007-1 and 3007-2.

                                          GENERAL BACKGROUND

                5.      On May 15, 2018 (the “Petition Date”), the Debtors filed voluntary petitions in

         the Court commencing cases (collectively, the “Chapter 11 Cases”) for relief under the

         Bankruptcy Code. From the Petition Date through the effective date of their Plan (defined


26327084.1

                                                          2
                       Case 18-11174-LSS          Doc 616     Filed 04/17/20     Page 3 of 8




         below), the Debtors managed and operated their businesses as debtors in possession under

         sections 1107 and 1108 of the Bankruptcy Code.

                6.      The factual background regarding the Debtors, including their business

         operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

         Cases, is set forth in detail in the Declaration of Kimberly A. Weimer, Vice President and Chief

         Financial Officer of Enduro Resource Partners LLC, in Support of Chapter 11 Petitions and

         First Day Motions [D.I. 11], which is fully incorporated herein by reference.

                7.      Through the Court’s entry of its Findings of Fact, Conclusions of Law, and Order

         Confirming Joint Plan of Liquidation of Enduro Resource Partners LLC and Its Debtor Affiliates

         Under Chapter 11 of the Bankruptcy Code [D.I. 345] (the “Confirmation Order”), dated August

         1, 2018, the Court confirmed the Joint Plan of Liquidation of Enduro Resource Partners LLC

         and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated July 31, 2018 and

         attached to the Confirmation Order (as modified and approved by the Confirmation Order, the

         “Plan”). As described in the Notice of Occurrence of Effective Date of Debtors’ Joint Plan of

         Liquidation [D.I. 387], the Plan was consummated and became effective on September 5, 2018

         (the “Effective Date”).

                8.      As of the Effective Date, the Enduro Liquidating Trust was formed, pursuant to

         the Plan Administration Trust Agreement, and all assets of the Debtors were transferred and

         assigned to the Enduro Liquidating Trust. The Enduro Liquidating Trust was established for the

         primary purpose of liquidating its assets and for making Distributions in accordance with the

         Plan and the Plan Administration Trust Agreement, with no objective to continue or engage in

         the conduct of a trade or business, except to the extent reasonably necessary to, and consistent

         with, the liquidating purpose of the Enduro Liquidating Trust. As the trustee of the Enduro


26327084.1

                                                          3
                        Case 18-11174-LSS            Doc 616   Filed 04/17/20   Page 4 of 8




         Liquidating Trust, the Liquidating Trustee has the authority to, among other things, (i) prosecute,

         compromise, and settle, in accordance with the specific terms of the Plan Administration Trust

         Agreement, Retained Causes of Action; (ii) resolve issues involving Claims and Interests, other

         than First Lien Claims, pursuant to Article IX of the Plan; (iii) file, settle, compromise,

         withdraw, or litigate to judgment any objections to Claims; (iv) cause all distributions to be made

         to Holders of Claims other than First Lien Claims; and (v) undertake all administrative functions

         of the Debtors’ Chapter 11 Cases. Plan Art. V(E); VII(B); VIII(B).

                  9.    On October 16, 2018, the Court entered an order [D.I. 416] closing all of the

         Debtors’ Chapter 11 Cases other than the Chapter 11 Case of Enduro Resource Partners LLC,

         which was left open to administer the remaining work and claims reconciliation process in the

         Debtors’ Chapter 11 Cases.

                  DEBTORS’ SCHEDULES, BAR DATE ORDER, AND PROOFS OF CLAIM

                  10.   On May 17, 2018, the Court entered an order [D.I. 58] appointing Kurtzman

         Carson Consultants LLC (“KCC”) as the claims and noticing agent in the Debtors’ Chapter 11

         Cases.    Among other things, KCC is authorized to (a) receive, maintain, and record and

         otherwise administer the proofs of claim filed in the Chapter 11 Cases and (b) maintain the

         official claims register for the Debtors.

                  11.   On June 8, 2018, the Debtors filed their schedules of assets and liabilities and

         statements of financial affairs pursuant to Bankruptcy Rule 1007 and Local Rule 1007-1

         [D.I. 148-159] (collectively, the “Schedules”). On July 26, 2018, the Debtors filed amendments

         to the Schedules [D.I. 317-326].

                  12.   On June 11, 2018, the Court entered an order [D.I. 162] (the “Bar Date Order”)

         establishing, inter alia, July 16, 2018 (the “Bar Date”) as the general bar date for the filing of


26327084.1

                                                           4
                         Case 18-11174-LSS              Doc 616       Filed 04/17/20         Page 5 of 8




         proofs of claim against the Debtors.2 On June 12, 2018, the Debtors filed the Notice of Deadline

         for the Filing of Proofs of Claim, Including for Claims Asserted under Section 503(b)(9) of the

         Bankruptcy Code [D.I. 181] (the “Bar Date Notice”), pursuant to which the Debtors provided

         notice of, inter alia, the Bar Date. The Debtors served the Bar Date Notice in accordance with

         the procedures set forth in the Bar Date Order. See D.I. 200, 210, 233, 255 (Affidavits of

         Service).

                 13.      To date, 555 proofs of claim have been filed against the Debtors. Since the

         Effective Date, the Liquidating Trustee and his advisors have spent considerable time reviewing,

         reconciling, and analyzing the filed proofs of claim to determine whether to pursue objections to

         such Claims. As a result of these efforts, the Liquidating Trustee has filed four notices of

         satisfaction [D.I. 487, 524, 525 & 569] and seven omnibus objections to claims [D.I. 479, 489,

         490, 547, 548, 565 & 570], which objections were sustained by the Court [D.I. 496, 511, 512,

         547, 577, 581 & 592].

                 14.      The Liquidating Trustee has nearly completed his review of the Debtors’ claims

         register. Of the approximately 555 proofs of claim filed in the Debtors’ Chapter 11 Cases,

         approximately 471 have been disallowed, expunged or objected to in the first seven omnibus

         objections, and approximately 71 have been allowed or otherwise settled. The Liquidating

         Trustee believes that the remaining 13 proofs of claim will be directly or indirectly addressed

         through this Objection and the Liquidating Trustee’s Eighth (8th) Omnibus (Substantive)

         Objection to Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007,


         2
             The Bar Date Order also provides that if the Debtors amend or supplement the Schedules on or after the date on
             which the Debtors served notice of the Bar Date, then the Debtors shall serve the affected claimants with notice
             of the applicable amendments or supplements to the Schedules, and the deadline for the affected claimants to
             submit proofs of claim by the later of (i) the applicable Bar Date or (ii) 5:00 p.m. (ET) on the date that is
             twenty-one (21) days from the date of such notice. The deadline for affected claimants to file proofs of claim to
             the amended Schedules was August 16, 2018 at 5:00 p.m. (ET) (the “Amended Schedules Bar Date”).
26327084.1

                                                                  5
                       Case 18-11174-LSS          Doc 616      Filed 04/17/20     Page 6 of 8




         and Local Rules 3007-1 and 3007-2 (the “8th Omnibus Objection”) filed contemporaneously

         herewith, but reserves his right to file additional claim objections if needed.

                                  OBJECTION TO DUPLICATIVE CLAIMS

                15.     The claims listed on Exhibit A to the Proposed Order under the heading titled

         “Claim(s) To Be Disallowed & Expunged” (collectively, the “Duplicative Claims”) are

         duplicative of the proofs of claim listed under the heading titled “Remaining Claims” on

         Exhibit A to the Proposed Order. The Duplicative Claims were filed by the United States

         Department of the Interior, Office of Natural Resources Revenue (the “ONRR”).                   The

         Liquidating Trustee does not believe that the ONRR intended to seek multiple recoveries against

         the Debtors’ estates by filing several substantively duplicative claims. Rather, it appears that the

         ONRR filed multiple proofs of claim forms on account of its single claim, which is addressed in

         the 8th Omnibus Objection, filed contemporaneously herewith.           However, regardless of the

         ONRR’s reasons for filing the Duplicative Claims, at most, only one claim against the Debtors’

         estates should be allowed for the ONRR. Any failure to disallow the Duplicative Claims will

         result in the ONRR potentially receiving an unwarranted recovery against the Debtors’ estates, to

         the detriment of other creditors in the Chapter 11 Cases.

                16.     Accordingly, the Liquidating Trustee objects to the Duplicative Claims and

         requests entry of the Proposed Order disallowing and expunging the Duplicative Claims.

                                      RESPONSES TO THIS OBJECTION

                17.      Any responses to this Objection must be filed on or before 4:00 p.m. (ET) on

         May 1, 2020, in accordance with the procedures set forth in the notice of this Objection.




26327084.1

                                                           6
                       Case 18-11174-LSS         Doc 616        Filed 04/17/20   Page 7 of 8




                                         RESERVATION OF RIGHTS

                18.     The Liquidating Trustee reserves the right to adjourn the hearing on any Disputed

         Claim, and in the event that the Liquidating Trustee does so, the Liquidating Trustee will state

         the same in the agenda for the hearing on that Disputed Claim, which agenda will be served on

         the ONRR.

                19.     The Liquidating Trustee reserves any and all rights to amend, supplement or

         otherwise modify this Objection, the Proposed Order, or Exhibit A thereto and to file additional

         objections to any and all claims filed in the Debtors’ Chapter 11 Cases, including, without

         limitation, any and all of the Disputed Claims. The Liquidating Trustee also reserves any and all

         rights, claims, and defenses with respect to any and all of the Disputed Claims, and nothing

         included in or omitted from this Objection, the Proposed Order, or Exhibit A thereto is intended

         or shall be deemed to impair, prejudice, waive, or otherwise affect any rights, claims, or defenses

         of the Liquidating Trustee with respect to the Disputed Claims.

                                                     NOTICE

                20.     Notice of this Objection has been provided to the following parties: (a) the

         United States Trustee for the District of Delaware; (b) all parties that, as of the filing of this

         Objection, have requested notice in this Chapter 11 Case pursuant to Bankruptcy Rule 2002; and

         (c) the ONRR.     The Liquidating Trustee submits that, in light of the nature of the relief

         requested, no other or further notice need be given.

                                    [remainder of page intentionally left blank]




26327084.1

                                                         7
                       Case 18-11174-LSS         Doc 616      Filed 04/17/20     Page 8 of 8




                                                  CONCLUSION

                WHEREFORE, for the reasons set forth herein, the Liquidating Trustee respectfully

         requests that the Court (a) enter the Proposed Order, and (b) grant such other and further relief as

         may be just and proper.


         Dated: April 17, 2020                   /s/ Elizabeth S. Justison
                Wilmington, Delaware             Kara Hammond Coyle (No. 4410)
                                                 Elizabeth S. Justison (No. 5911)
                                                 Betsy L. Feldman (No. 6410)
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:      (302) 571-6600
                                                 Facsimile:      (302) 571-1253
                                                 Email:          kcoyle@ycst.com
                                                                 ejustison@ycst.com
                                                                 bfeldman@ycst.com

                                                 Counsel to the Liquidating Trustee




26327084.1

                                                          8
